The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 31-32 and 36-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Voss et al. U.S. Patent Number 7,442,820.
	Voss et al. teach preparation of halogenide-free Platinum(II)acetylacetonate [Pt(acac)2] Platinum(II) hexafluoroacetylacetonate [Pt(hfac)2], Platinum(II) trifluoroacetylacetonate [Pt(tfac)2] or Platinum(II)-alkylsubstituted acetylacetonates by the reaction of a halogen free platinum (IV) oxo- or hydroxo-compound, such as PtO2.nH2O (n being an integer from 1 to 4) or H2Pt(OH)6 or Na2Pt(OH)6 or K2Pt(OH)6, with a reducing agent in aqueous solution in the presence of a stoichiometric or higher amount of acetylacetone (acac), potassium acetylacetoante (Kacac) sodium acetylacetonate (Naacac), hexafluoroacetylacetone (hfac), trifluoroacetylacetone (tfac) or alkyl substituted acetylacetones or their salts and an H+ donor, see the abstract.
	Voss et al.’s claim 1 reads as followed: “A process for the production of halogenide-free Platinum(II)acetylacetonate [Pt(acac)2] or Platinum(II) hexafluoroacetylacetonate [Pt(hfac)2] or Platinum(II) trifluoroacetylacetonate [Pt(tfac)2] or Platinum(II)-alkylsubstituted acetylacetonate, wherein I. a halogen free platinum (IV) oxo- or hydroxo-compound is reacted with II. a reducing agent III. in aqueous solution in the presence of IV. a stoichiometric or higher amount based on platinum (IV) of acetylacetone (acac), hexafluoroacetylacetone (hfac), trifluoroacetylacetone (tfac) or alkyl substituted acetylacetonate or their salts and V. a H+ donor.”. 
	Applicant’s claims are deemed to be anticipated over Voss et al.’s Example which reads as followed: “H2Pt(OH)6, "platinum oxide", is obtained as a slurry in water and assayed by direct ignition for percent Pt. After properly suspending the Pt starting material, to this slurry are added 75 molar equivalents of deionized water, 2.5 molar equivalents of acetylacetone (i.e. Hacac), and 0.5 molar equivalents of H2SO4 based on Pt. After the addition of all reagents, the reactor is sealed and an oil bubbler attached which is vented to a fume hood. This mixture is vigorously stirred and heated to 85oC. While the mixture is heating, an addition funnel connected to the reactor is loaded with one equivalent of HCO2H (i.e. formic acid), and then diluted to approximately 0.5 L with DI water. When the reactor has reached temperature, the HCO2H (i.e. formic acid) solution is added drop-wise at a rate of 1-2 drops/s over a period of no less than 4 h. This typically equates to an addition rate of 100 mL/h. Once all of the HCO2H has been added, the temperature is held for no less than 3 hours. On occasion, the reaction has been allowed to go overnight to which there were no adverse affects on yield.”.

Claim(s) 31-38 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being anticipated by XP-002698523, Assentation Number 1979:410128 CAPLUS. The
reference discloses a composition that comprises at least one of the following Pt(Il) complexes at the same time: 1) platinium(2+), bis(1,2-ethanediamine-N,N)- monohydroxide and/or 2) platinium(2+), bis(1,2-ethanediamine-N,N)- carbonate. Applicant's claims are deemed to be anticipated over the aqueous preparation containing said platinum complexes. 

Claim(s) 31-38 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being anticipated by XP-002698522, OXIDATION-REDUCTION PROPERTIES OF PLATINUM COMPLEXES OF THE AMINE TYPE, by Felin et al. (4/1972).
The reference discloses a composition that comprises the various Pt(Il) complexes, such as: En2(OH)2Pt2+, wherein En is ethylenediamine. Applicant's claims are deemed to be anticipated over the aqueous preparation containing said platinum complexes. 

Claim(s) 31-38 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being anticipated by XP-002698524, Influence of the nature of the inner-sphere on oxidation-reduction potentials of platinum complexes, (1970).
The reference discloses oxidation potential of 7[Ptam4Cl212+/[Ptam4]2+ and 22 [Ptam2(NH3)2Cl2]2+/[Ptam2 (NH3)2]2+ systems, where am (aminoalcohol) are various aliphatic, aromatic, or heterocyclic amines, were determined.  Effect of the nature of am (aminoalcohol) on oxidation potential of their complexes is discussed. A specifically species of platinum complex is: Platinum (2+), tetrakis(2-aminoethanol)- ion. Applicant’s claims are deemed to be anticipated over the aqueous preparation containing said platinum complexes. 

Claim(s) 39 is rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being obvious over each of the following three references: XP-002698523, Assentation Number 1979:410128 CAPLUS;  XP-002698522, OXIDATION-REDUCTION PROPERTIES OF PLATINUM COMPLEXES OF THE AMINE TYPE, by Felin et al. (4/1972) and XP-002698524, Influence of the nature of the inner-sphere on oxidation-reduction potentials of platinum complexes, (1970). 
All three said references have been described above and are deemed to anticipate applicant’s claimed invention if the concentration of the platinum group metals in the water-containing preparation is in the range from 0.5 to 15% by weight.
 In the alternative, it is unclear from the English Language disclosures of said three references, if the concentration of the platinum group metals in the water-containing preparation actually falls within applicant’s claimed range from 0.5 to 15% by weight. Nevertheless, applicant’s claimed platinum group metals concentration range is deemed to be obvious over each of said three references because the production of said platinum group metal complexes, in the aqueous medium, must use basically the same starting reactants under very similar reaction conditions in order to actually make the same final platinum group metal complexes as claimed by applicant. Since such is the case, the concentration of the platinum group metals in the water-containing preparation should, or could easily be adjusted, to fall within applicant’s platinum group metal, in the water-containing preparation, of from 0.5 to 15% by weight.

Double Patenting
Claims 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,954,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are deemed to be a subset of the pending claims.

                                             Prior-Art Cited But Not Applied
Any prior-art reference which is cited on FORM PTO-892 but not applied, is cited only to show the general state of the prior-art at the time of applicant's invention. 

       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764